Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art of record and Thomas et al (US. 8,310,126) neither discloses nor suggests a permanent magnet (PM)-variable reluctance (VR) hybrid stepper motor disposed within and affixed to a screw of the cam assembly, and configured to drive rotation of the screw to drive translation of the HSA along an axis of the screw; and a fixed shaft around which the stepper motor is positioned; wherein the hybrid stepper motor is rotatable about the fixed shaft to drive the rotation of the screw, the hybrid stepper motor comprising: a plurality of ring-shaped permanent magnets (PMs), a stack of electrical steel lamination rings interposed between each adjacent pair of the PMs, wherein the PMs and the lamination rings are affixed to an inner diameter of the screw and collectively operate as a rotor of the hybrid stepper motor, a stator, disposed within the rotor, comprising a stack of electrical steel laminations configured with a plurality of main poles each having a plurality of teeth, and a coil wound on each of the main poles as set forth in claim 1 (similarly to claims 13, 19 and 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN T CAO whose telephone number is (571)272-7569.  The examiner can normally be reached on Flex 8hrs/day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALLEN T CAO/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

/A.T.C/Primary Examiner, Art Unit 2688